IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL MAISANO & PATRICIA                 : No. 160 MAL 2019
MAISANO                                   :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
MARSHA AVERY, HAMLET VILLAS, LLC          :
                                          :
                                          :
PETITION OF: MARSHA AVERY                 :


                                     ORDER



PER CURIAM

     AND NOW, this 21st day of August, 2019, the Petition for Allowance of Appeal is

DENIED.